DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/915,079, filed on 3/8/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsueh et al (US 2019/0025549 A1).
In regard to claim 8, Hsueh et al discloses optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element, wherein the first lens element to the seventh lens element each has an object-side surface facing toward the object side to allow an imaging ray to pass through as well as an image-side surface facing toward the image side to allow the imaging ray to pass through (page 24, section [0218] – page 25, section [0227], Figure 21), wherein: a periphery region of the image-side surface of the second lens element is concave (Figure 21, “1122”); an optical-axis region of the image-side surface of the third lens element is convex (Figure 21, “1132”); a periphery region of the object-side surface of the sixth lens element is concave (Figure 21, “1161”); and the lens elements included by the optical imaging lens are only the seven lens elements described above (Figure 21, “1110, 1120, 1130, 1140, 1150, 1160, 1170”), and the optical imaging lens satisfies the relationship: EFL/T1≤7.200 → 5.02/0.719 = 6.98 (page 25, TABLE 21) and (T2+T6)/T7≤2.200 → (0.230+0.350)/0.360 = 1.61 (page 25, TABLE 21).
Regarding claim 9, Hsueh et al discloses wherein the optical imaging lens satisfies the relationship: TL/(T5+T6)≤7.500 → 5.201/(0.577+0.35) = 5.61 (page 25, TABLE 21).  
Regarding claim 10, Hsueh et al discloses wherein the optical imaging lens satisfies the relationship: (T3+G34+T4+G45+T5)/(T6+G67+T7)≤1.700 → (0.57+0.408+0.511+0.132+0.577)/(0.35+0.785+0.36) = 1.47 (page 25, TABLE 21).  
Regarding claim 11, Hsueh et al discloses wherein an Abbe number of the seventh lens element (page 25, TABLE 21, “ν7=56.5”) is greater than an Abbe number of the second lens element (page 25, TABLE 21, “ν2=18.7”).  
Regarding claim 12, Hsueh et al discloses wherein the optical imaging lens satisfies the relationship: AAG/T5<4.500 → 1.884/0.577 = 3.27 (page 25, TABLE 21).  
Regarding claim 13, Hsueh et al discloses wherein a periphery region of the object-side surface of the fourth lens element is concave (Figure 21, “1141”).  
Regarding claim 14, Hsueh et al discloses wherein an optical-axis region of the image-side surface of the first lens element is concave (Figure 21, “1112”).  
In regard to claim 15, Hsueh et al discloses an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element, wherein the first lens element to the seventh lens element each has an object-side surface facing toward the object side to allow an imaging ray to pass through as well as an image-side surface facing toward the image side to allow the imaging ray to pass through (page 24, section [0218] – page 25, section [0227], Figure 21), wherein: a periphery region of the image-side surface of the second lens element is concave (Figure 21, “1122”); an optical-axis region of the image-side surface of the third lens element is convex (Figure 21, “1132”); an optical-axis region of the image-side surface of the seventh lens element is concave (Figure 21, “1172”); and the lens elements included by the optical imaging lens are only the seven lens elements described above (Figure 21, “1110, 1120, 1130, 1140, 1150, 1160, 1170”), and the optical imaging lens satisfies the relationship: EFL/T1≤7.200 → 5.02/0.719 = 6.98 (page 25, TABLE 21) and (T1+T6)/(T4+T5)≤1.700 → (0.719+0.350)/(0.511+0.577) = 0.98 (page 25, TABLE 21).
Regarding claim 16, Hsueh et al discloses wherein the optical imaging lens satisfies the relationship: (T2+T6)/T7≤2.200 → (0.230+0.350)/0.360 = 1.61 (page 25, TABLE 21).
Regarding claim 17, Hsueh et al discloses wherein the optical imaging lens satisfies the relationship: T3/T2<5.500 → 0.57/0.23 = 2.48 (page 25, TABLE 21).
Regarding claim 18, Hsueh et al discloses wherein an Abbe number of the seventh lens element (page 25, TABLE 21, “ν7=56.5”) is greater than an Abbe number of the fourth lens element (page 25, TABLE 21, “ν4=20.4”).  
Regarding claim 19, Hsueh et al discloses wherein the optical imaging lens satisfies the relationship: ALT/(T6+G67)<3.800 → 3.317/(0.35+0.785) = 2.92 (page 25, TABLE 21).  
Regarding claim 20, Hsueh et al discloses wherein an optical-axis region of the object-side surface of the fifth lens element is concave (Figure 21, “1151”).


Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-7: an optical imaging lens as claimed, specifically wherein: an optical-axis region of the object-side surface of the second lens element is convex and a periphery region of the image-side surface of the second lens element is concave; an optical-axis region of the image-side surface of the third lens element is convex; a periphery region of the object-side surface of the fifth lens element is concave; a periphery region of the object-side surface of the sixth lens element is concave; and the lens elements included by the optical imaging lens are only the seven lens elements described above, and the optical imaging lens satisfies the relationship: (T2+T6)/T7≤2.200. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 17, 2022